        Case 2:19-cv-01488-MJP Document 141 Filed 04/15/21 Page 1 of 2




      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



       Scott Kingston,                               JUDGMENT IN A CIVIL CASE

                            Plaintiff,               CASE NO. 2:19-cv-01488-MJP

              v.

       International Business Machines
       Corporation,

                            Defendant.




X      Jury Verdict. This action came before the court for a trial by jury. The issues
       have been tried and the jury has rendered its verdict.

       Decision by Court. This action came to consideration before the court. The issues
       have been considered and a decision has been rendered.

    THE JURY FOUND in favor of Plaintiff Scott Kingston on all claims and awarded:

       (1) $1,874,302.00 for Past Economic Loss; (2) $3,097,642.00 for Future Economic

       Loss; (3) $113,728.00 for Unpaid Sales Commissions; (4) $6,000,000.00 for

       Emotional Harm. The total award from the Jury is $11,085,672.00. (See Jury

       Verdict (Dkt. ##139 (sealed), 140 (redacted)).)



       Dated April 15, 2021.
Case 2:19-cv-01488-MJP Document 141 Filed 04/15/21 Page 2 of 2




                             William M. McCool
                             Clerk of Court

                             s/ Grant Cogswell
                             Deputy Clerk
